Exhibtit 10.8
 
INTERCREDITOR AGREEMENT
 
INTERCREDITOR AGREEMENT, dated as of March 1, 2012, by and among RMB Australia
Holdings, Ltd., a banking corporation organized under the laws of Australia
(“RMBAH” or “First Lien Creditor”), Uranium Resources, Inc., a Delaware
corporation (“URI” or “Second Lien Creditor”), Neutron Energy, Inc., a Nevada
corporation (“Neutron” or the “Borrower”), Cibola Resources, LLC, a Delaware
limited liability corporation, (“CRL” or the “Subsidiary Guarantor,” and
together with the Borrower, the “Grantors”), and RMB Resources, Inc. a Delaware
corporation (“RMB”) in its capacity as administrative agent for the First Lien
Obligations (defined below) (in such capacity, together with its successors in
such capacity, the “First Lien Collateral Agent”).
 
RECITALS
 
A.           The Borrower, the Subsidiary Guarantor, RMBAH and the First Lien
Collateral Agent are party to a certain Facility Agreement dated April 5, 2010
(as so amended and as further amended, restated, supplemented, modified,
replaced or refinanced from time to time, the “First Lien Facility Agreement”);
 
B.           The obligations of the Borrower under the First Lien Facility
Agreement and the obligations of the Subsidiary Guarantor are secured on a first
priority basis by Liens (defined below) on substantially all the assets of the
Borrower and the Subsidiary Guarantor, respectively, pursuant to the terms of a
Guarantee, a Pledge Agreement, a Personal Property Security Agreement, and
certain Mortgages (together with any Security as defined in the First Lien
Facility Agreement, the “First Lien Security Documents”);
 
C.           The Borrower and URI, and the Subsidiary Guarantor are entering
into a Credit and Funding Agreement (the “Second Lien Term Loan Agreement”), and
Borrower is giving a Note for the benefit of URI, all of even date herewith
providing for certain loans and credit (together with the Second Lien Term Loan
Agreement, the “Second Lien Term Loan”) to be extended from URI to the Borrower
(as amended, restated, supplemented, modified, replaced or refinanced from time
to time, the “Second Lien Loan Documents”);
 
D.           To secure the obligations created by the Second Lien Loan
Documents, the Borrower has agreed to grant Liens on a second priority basis in
substantially all the assets of the Borrower to the Second Lien Creditor, by
means of certain documents of even date herewith as are defined in the Second
Lien Loan Documents, including a Security Agreement and Mortgages (together with
any Security Document as defined in the Second Lien Term Loan Agreement, the
“Second Lien Security Documents”);
 
E.           Pursuant to the First Lien Facility Agreement, the Grantors must
not create or allow to exist or agree to any interest or Encumbrance (as defined
in the First Lien Facility Agreement) that is not a Permitted Encumbrance (as so
defined) (referred to herein as a “Non-Permitted Lien”) upon any of its assets;
 
F.           Pursuant to the First Lien Facility Agreement, the Grantors also
must not incur any Financial Indebtedness (as defined in the First Lien Facility
Agreement) other than Permitted Financial Indebtedness (as so defined).
 
G.           The Second Lien Obligations would, but for this Agreement,
constitute Financial Indebtedness that is not Permitted Financial Indebtedness
under the First Lien Facility Agreement, and the Liens securing the Second Lien
Obligations pursuant to the Second Lien Security Documents (defined below) would
not constitute Permitted Encumbrance on the date hereof;
 
H.           The First Lien Loan Documents (defined below) and the Second Lien
Loan Documents (defined below) provide, among other things, that the parties
thereto shall set forth in this Agreement the respective rights and remedies of
the First Lien Secured Parties (defined below) and the Second Lien Secured
Parties (defined below) with respect to the Collateral; and
 
I.           In order to induce the Second Lien Creditor to extend loans and
credit to the Borrower, and to induce the First Lien Collateral Agent and the
First Lien Creditor to consent to the Grantors incurring the Second Lien
Obligations and to induce the First Lien Secured Parties to forbear from
exercising any creditors remedies otherwise available to them, the parties have
agreed to the intercreditor and other provisions set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
Section 1.             Definitions. As used in this Agreement, the following
terms have the meanings specified below:
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.
 
“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
 
“Borrower” has the meaning assigned to that term in the Preamble to this
Agreement.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
 
“Cash Collateral” has the meaning assigned to that term in Section 363(a) of the
Bankruptcy Code.
 
“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting both First Lien Collateral and Second Lien
Collateral.
 
“Comparable Second Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document,
the Second Lien Collateral Document which creates a Lien on the same Collateral,
granted by the same Grantor.
 
“DIP Financing” has the meaning assigned to that term in Section 6.1.
 
“Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.5, the later of:
 
(a)           the date that the “Secured Moneys” owing under the First Lien
Facility Agreement (including interest accruing on or after the commencement of
any Insolvency or Liquidation Proceeding, whether or not such interest would be
allowed in such Insolvency or Liquidation Proceeding) are paid in full, and
 
(b)           the date the First Lien Collateral Documents are discharged in
accordance with their terms.
 
 
 

--------------------------------------------------------------------------------

 
 
“Disposition” has the meaning assigned to that term in Section 5.1(b).
 
“First Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any First Lien Obligations.
 
“First Lien Collateral Agent” has the meaning assigned to that term in the
Preamble to this Agreement.
 
“First Lien Collateral Documents” means the Security Documents (as defined in
the First Lien Facility Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any First Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.
 
“First Lien Commitments” means the “Commitments” as in effect from time to time,
as such term is defined in the First Lien Facility Agreement as in effect on the
date hereof.
 
“First Lien Facility Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.
 
“First Lien Guarantee” has the meaning assigned to that term in the Recitals to
this Agreement.
 
“First Lien Lenders” means, at any relevant time, collectively, any “Financier”
under and as defined in the First Lien Loan Documents.
 
“First Lien Loan Documents” means the First Lien Facility Agreement and the
other Transaction Documents (as defined in the First Lien Facility Agreement),
including the First Lien Collateral Documents, and each of the other agreements,
documents and instruments providing for or evidencing any other First Lien
Obligation, and any other document or instrument executed or delivered at any
time in connection with any First Lien Obligations, to the extent such is
effective at the relevant time, in each case as each may be amended, restated,
supplemented, modified, renewed or extended from time to time in accordance with
the provisions of this Agreement.
 
“First Lien Obligations” means all Obligations outstanding under the First Lien
Facility Agreement and the other First Lien Loan Documents. “First Lien
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant First Lien Loan Document whether or not the claim
for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.
 
“First Lien Secured Parties” means, at any relevant time, collectively, the
First Lien Lenders, the First Lien Collateral Agent and the holders from time to
time of any other First Lien Obligations.
 
“Grantors” has the meaning assigned to such term in the Preamble to this
Agreement.
 
“Indebtedness” means and includes all Obligations that constitute “Financial
Indebtedness” within the meaning of the First Lien Facility Agreement or the
Second Lien Loan Documents, as applicable.
 
“Insolvency or Liquidation Proceeding” means:
 
(a)           any voluntary or involuntary case or proceeding under the
Bankruptcy Code with respect to any Grantor;
 
(b)           any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of its respective assets;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or
 
(d)           any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor.
 
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust, Uniform Commercial Code
financing statement or other preferential arrangement having the practical
effect of any of the foregoing, including the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.
 
 “Obligations” means all obligations of every nature of each Grantor from time
to time owed to any agent or trustee, the First Lien Secured Parties, the Second
Lien Secured Parties or any of them or their respective Affiliates under the
First Lien Loan Documents or the Second Lien Loan Documents, whether for
principal, interest, payments in respect of Hedging Agreements (as defined in
the First Lien Facility Agreement), fees, expenses, indemnification or otherwise
and all guarantees of any of the foregoing.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Pledged Collateral” has the meaning assigned to that term in Section 5.4(a).
 
“Recovery” has the meaning assigned to that term in Section 6.5.
 
“Second Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Second Lien Obligations.
 
“Second Lien Collateral Documents” has the meaning assigned to that term in the
Recitals to this Agreement.
 
“Second Lien Lenders” means, at any relevant time, collectively, URI and the
“Lenders” under and as defined in the Second Lien Term Loan Agreement.
 
“Second Lien Loan Documents” means the Second Lien Term Loan Agreement and the
other Loan Documents (as defined in the Second Lien Term Loan Agreement),
including the Second Lien Security Documents, and each of the other agreements,
documents and instruments providing for or evidencing any other Second Lien Term
Loan Obligation, and any other document or instrument executed or delivered at
any time in connection with any Second Lien Obligations, including any
intercreditor or joinder agreement among holders of Second Lien Obligations to
the extent such is effective at the relevant time, in each case as each may be
amended, restated, supplemented, modified, renewed or extended from time to time
in accordance with the provisions of this Agreement.
 
“Second Lien Obligations” means all Obligations outstanding under the Second
Lien Term Loan Agreement and the other Second Lien Loan Documents.  “Second Lien
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Second Lien Loan Document whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.
 
“Second Lien Secured Parties” means, at any relevant time, collectively, the
Second Lien Lenders and the holders from time to time of any other Second Lien
Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
“Second Lien Security Documents” means the Security Documents (as defined in the
Second Lien Term Loan Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Second Lien Obligations or
under which rights or remedies with respect to such Liens are governed.
 
“Second Lien Term Loan Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.
 
“Standstill Period” has the meaning assigned to that term in Section 3.1(a)(1).
 
“Subsidiary” means, with respect to any Person, another Person of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of such other Person or Persons (whether directors, managers,
trustees or other Persons performing similar functions) having the power to
direct or cause the direction of the management and policies thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof.
 
“Subsidiary Guarantor” means the Subsidiary Guarantor described in the Preamble
to this Agreement and any Subsidiary of the Borrower that becomes an Additional
Subsidiary Guarantor under section 8.19 of this Agreement.
 
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in any applicable jurisdiction.
 
1.2           Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:
 
(a)           any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, modified, renewed, replaced or extended;
 
(b)           any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns;
 
(c)           the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
 
(d)           all references herein to Sections shall be construed to refer to
Sections of this Agreement;
 
(e)           the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”; and
 
(f)           the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 
Section 2.             Lien Priorities.
 
2.1           Relative Priorities. Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
Second Lien Obligations granted on the Collateral or of any Liens securing the
First Lien Obligations granted on the Collateral and notwithstanding any
provision of the Uniform Commercial Code, or any other applicable law or the
First Lien Loan Documents or the Second Lien Loan Documents or any defect or
deficiencies in, or failure to perfect, the Liens securing the First Lien
Obligations or Second Lien Obligations or any other circumstance whatsoever, the
parties hereby agree that all Liens in any Collateral granted to any party by
Grantors shall be equal in priority between the beneficiaries of the First Lien
Collateral Documents and the beneficiaries of the Second Lien Collateral
Documents, and beneficiaries thereof shall participate in the Collateral ratably
and pari passu as further described in Section 4.1 below, in all proceeds of any
foreclosure sale or other action upon exercise of remedies by First Lien
Collateral Agent to enforce the liens.  Rights to exercise remedies, to initiate
foreclosure or insolvency proceedings, or take other action to enforce any liens
or foreclose on any collateral shall be subject to Section 3.1 below.  The
foregoing is agreed with respect to:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           any Lien on the Collateral securing any First Lien Obligations now
or hereafter held by or on behalf of the First Lien Collateral Agent or any
First Lien Secured Party or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise; and
 
(b)           any Lien on the Collateral securing any Second Lien Obligations
now or hereafter held by or on behalf of the Second Lien Creditor, any Second
Lien Secured Parties or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise.
 
2.2           Prohibition on Contesting Liens. Each of the Second Lien Creditor
parties, for itself and on behalf of each Second Lien Secured Party, and the
First Lien Collateral Agent, for itself and on behalf of each First Lien Secured
Party, agrees that it will not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the priority, validity or enforceability
of a Lien held by or on behalf of any of the First Lien Secured Parties in the
First Lien Collateral or by or on behalf of any of the Second Lien Secured
Parties in the Second Lien Collateral, as the case may be, or the provisions of
this Agreement; provided, however, that nothing in this Agreement shall be
construed to prevent or impair the rights of the First Lien Collateral Agent or
any First Lien Secured Party to enforce this Agreement, including as provided in
Section 3.1.
 
2.3           No New Liens. So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Borrower or any other Grantor, the parties
hereto agree that the Borrower shall not, and shall not permit any other Grantor
to:
 
(a)           grant or permit any additional Liens on any asset or property to
secure any Second Lien Obligation unless it has granted or concurrently grants a
Lien on such asset or property to secure the First Lien Obligations; or
 
(b)           grant or permit any additional Liens on any asset or property to
secure any First Lien Obligations unless it has granted or concurrently grants a
Lien on such asset or property to secure the Second Lien Obligations.
 
To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the First
Lien Collateral Agent or the First Lien Secured Parties, the Second Lien
Creditor, on behalf of the Second Lien Secured Parties, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.3 shall be subject to Section 4.2.
 
2.4           Similar Liens and Agreements. The parties hereto agree that it is
their intention that the First Lien Collateral and the Second Lien Collateral be
identical.  In furtherance of the foregoing and of Section 8.10, the parties
hereto agree, subject to the other provisions of this Agreement:
 
(a)           upon request by the First Lien Collateral Agent or the Second Lien
Creditor, to cooperate in good faith (and to direct their counsel to cooperate
in good faith) from time to time in order to determine the specific items
included in the First Lien Collateral and the Second Lien Collateral and the
steps taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the First Lien Loan Documents and the Second
Lien Loan Documents; and
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           that the First Lien Collateral Documents and the Second Lien
Collateral Documents, subject to Section 5.3(b), shall be in all material
respects the same forms of documents other than with respect to the first lien
and the second lien nature of the Obligations thereunder.
 
Section 3.             Enforcement.
 
3.1           Exercise of Remedies.
 
(a)           Until the Discharge of First Lien Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor, the Second Lien Creditor and the
Second Lien Secured Parties:
 
(1)           will not exercise or seek to exercise any rights or remedies with
respect to any Collateral (including the exercise of any right of setoff or any
right under any lockbox agreement, account control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Second Lien
Creditor or any Second Lien Secured Party is a party) or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure); provided, however, that the Second Lien Creditor may exercise any
or all such rights or remedies after the passage of a period of at least 180
days has elapsed since the later of: (i) the date on which the Second Lien
Creditor declared the existence of any Event of Default under the applicable
Second Lien Loan Document and demanded the repayment of all the principal amount
of any Second Lien Obligations with respect to such Second Lien Loan Document;
and (ii) the date on which the First Lien Collateral Agent received notice from
the Second Lien Creditor of such declaration of an Event of Default (the
“Standstill Period”); provided, further, however, that, notwithstanding anything
herein to the contrary, in no event shall the Second Lien Creditor or any Second
Lien Secured Party exercise any rights or remedies with respect to any
Collateral if, notwithstanding the expiration of the Standstill Period, the
First Lien Collateral Agent or First Lien Secured Parties shall have commenced
and be diligently pursuing the exercise of their rights or remedies with respect
to all or any material portion of the Collateral (prompt notice of such exercise
to be given to the Second Lien Creditor); provided, however, that, if at any
time after the expiration of the Standstill Period, neither the First Lien
Collateral Agent nor any First Lien Secured Party shall have commenced and be
diligently pursuing any action or proceeding with respect to the exercise of its
rights and remedies to enforce the Lien granted under the First Lien Collateral
Documents on any material portion of the Collateral, the Second Lien Creditor
may commence any action or proceeding with respect to the exercise of rights and
remedies to enforce the Lien granted under the Second Lien Collateral Documents
with respect to all or any material portion of the Collateral to the extent
otherwise permitted hereunder and, for so long as the Second Lien Creditor is
diligently pursuing such rights or remedies, neither any First Lien Secured
Party nor the First Lien Collateral Agent shall exercise any rights or remedies
with respect to the Liens granted under the First Lien Collateral Documents with
respect to such Collateral; provided, however, that the Second Lien Creditor
complies with all other provisions of this Agreement (including Section 4.2);
 
(2)           will not contest, protest or object to any foreclosure proceeding
or action brought by the First Lien Collateral Agent or any First Lien Secured
Parties or any other exercise by the First Lien Collateral Agent or any First
Lien Secured Parties of any rights and remedies relating to the Collateral under
the First Lien Loan Documents or otherwise; and
 
(3)           subject to their rights under clause (a)(1) above, will not object
to the forbearance by the First Lien Collateral Agent or the First Lien Secured
Parties from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Collateral, in each
case so long as the Liens granted to secure the Second Lien Obligations of the
Second Lien Secured Parties attach to the proceeds thereof subject to the
relative priorities described in Section 2.
 
(b)           Until the Discharge of First Lien Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor, subject to Section 3.1(a)(1), the
First Lien Collateral Agent and the First Lien Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including set-off and the
right to credit bid their debt) and make determinations regarding the release,
disposition, or restrictions with respect to the Collateral  without any
consultation with or the consent of the Second Lien Creditor or any Second Lien
Secured Party.  The First Lien Collateral Agent shall provide at least five (5)
days notice to the Second Lien Creditor of its intent to exercise and enforce
its rights or remedies with respect to the Collateral. In exercising rights and
remedies with respect to the Collateral, the First Lien Collateral Agent and the
First Lien Secured Parties may enforce the provisions of the First Lien Loan
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the Uniform Commercial Code and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing, the Second Lien Creditor and any
Second Lien Secured Party may:
 
(1)           file a claim or statement of interest with respect to the
applicable Second Lien Obligations; provided, however, that an Insolvency or
Liquidation Proceeding has been commenced by or against the Borrower or any
other Grantor;
 
(2)           take any action (not adverse to the priority status of the Liens
on the Collateral securing the First Lien Obligations, or the rights of any
First Lien Collateral Agent or the First Lien Secured Parties to exercise
remedies in respect thereof) in order to create, perfect, preserve or protect
its Lien on the Collateral;
 
(3)           file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
applicable Second Lien Secured Parties, including any claims secured by the
Collateral, if any, in each case in accordance with the terms of this Agreement;
 
(4)           file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under any Bankruptcy Law or applicable non-bankruptcy law, in each case in
accordance with the terms of this Agreement;
 
(5)           vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Second Lien
Obligations and the Collateral; and
 
(6)           exercise any of its rights or remedies with respect to the
Collateral after the termination of the Standstill Period to the extent
permitted by Section 3.1(a)(1).
 
The Second Lien Creditor, on behalf of itself and the Second Lien Secured
Parties, agrees that it will not take or receive any Collateral or any proceeds
of Collateral in connection with the exercise of any right or remedy (including
set-off) with respect to any Collateral in its capacity as a creditor, unless
and until the Discharge of First Lien Obligations has occurred, except as
expressly provided in Section 3.1(a)(1).  Without limiting the generality of the
foregoing, unless and until the Discharge of First Lien Obligations has
occurred, except as expressly provided in Sections 3.1(a), 3.1(b) and this
Section 3.1(c), the sole right of the Second Lien Creditor and the Second Lien
Secured Parties with respect to the Collateral is to hold a Lien on the
Collateral pursuant to the Second Lien Collateral Documents for the period and
to the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First Lien Obligations has occurred.
 
(d)           Subject to Sections 3.1(a) and (c) and Section 6.3(b):
 
(1)           the Second Lien Creditor, for itself and on behalf of the Second
Lien Secured Parties, agrees that the Second Lien Creditor and the Second Lien
Secured Parties will not take any action that would hinder any exercise of
remedies under the First Lien Loan Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Collateral, whether by foreclosure or otherwise;
 
 
 

--------------------------------------------------------------------------------

 
 
(2)           the Second Lien Creditor, for itself and on behalf of the Second
Lien Secured Parties, hereby waives any and all rights it or the Second Lien
Secured Parties may have as a junior lien creditor or otherwise to object to the
manner in which the First Lien Collateral Agent or the First Lien Secured
Parties seek to enforce or collect the First Lien Obligations or the Liens
securing the First Lien Obligations granted in any of the First Lien Collateral
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of the First Lien Collateral Agent or First
Lien Secured Parties is adverse to the interest of the Second Lien Secured
Parties; and
 
(3)           the Second Lien Creditor hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Collateral
Documents or any other Second Lien Debt Document (other than this Agreement)
shall be deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent or the First Lien Secured Parties with respect to the
Collateral as set forth in this Agreement and the First Lien Credit Documents.
 
(e)           Except as specifically set forth in Sections 3.1(a) and (d),
nothing in this Agreement shall prohibit the receipt by the Second Lien Creditor
or any Second Lien Secured Parties of the required payments of interest,
principal and other amounts owed in respect of the applicable Second Lien
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Second Lien Creditor or any Second Lien Secured Party of rights
or remedies as a secured creditor (including set-off) as to any Collateral or
enforcement in contravention of this Agreement of any Lien held by any of them.
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies the First Lien Collateral Agent or the First Lien Secured Parties may
have with respect to the First Lien Collateral.
 
Section 4.             Payments.
 
4.1           Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any other Grantor,
Collateral or proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Collateral upon the exercise of remedies
by the First Lien Collateral Agent or First Lien Secured Parties, shall be
applied by the First Lien Collateral Agent to the First Lien Obligations and
Second Lien Obligations in proportion to the amount of principal and interest
then outstanding under the First Lien Obligations and Second Lien Obligations,
respectively.
 
4.2           Payments Over. So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Borrower or any other Grantor, any Collateral
or proceeds thereof (including assets or proceeds subject to Liens referred to
in the final sentence of Section 2.3) received by the Second Lien Creditor or
any Second Lien Secured Party in connection with the exercise of any right or
remedy (including set-off) relating to the Collateral shall be segregated and
held in trust and forthwith paid over to the First Lien Collateral Agent for the
benefit of the First Lien Secured Parties and Second Lien Secured Parties for
distribution in accordance with this Agreement in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The First Lien Collateral Agent is hereby authorized to make
any such endorsements as agent for the Second Lien Creditor or any Second Lien
Secured Parties. This authorization is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations.
 
Section 5.             Other Agreements.
 
5.1           Releases.
 
(a)           If in connection with the exercise of the First Lien Collateral
Agent’s rights and remedies in respect of the Collateral provided for in Section
3.1, the First Lien Collateral Agent, for itself or on behalf of any of the
First Lien Secured Parties, releases any of its Liens on any part of the
Collateral, then the Liens, if any, of the Second Lien Creditor, for itself or
for the benefit of the Second Lien Secured Parties, on such Collateral shall be
automatically, unconditionally and simultaneously released. The Second Lien
Creditor, for itself or on behalf of any Second Lien Secured Parties, promptly
shall execute and deliver to the First Lien Collateral Agent, the Borrower or
affected Subsidiary Guarantor such termination statements, releases and other
documents as the First Lien Collateral Agent, the Borrower or affected
Subsidiary Guarantor may request to effectively confirm such release.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the First Lien Loan Documents and the Second Lien Loan
Documents (other than in connection with the exercise of the First Lien
Collateral Agent’s rights and remedies in respect of the Collateral provided for
in Section 3.1), the First Lien Collateral Agent, for itself or on behalf of any
of the First Lien Secured Parties, releases any of its Liens on any part of the
Collateral, in each case other than in connection with the Discharge of First
Lien Obligations, then the Liens, if any, of the Second Lien Creditor, for
itself or for the benefit of the Second Lien Secured Parties, on such Collateral
shall be (i) if no Event of Default under any Second Lien Loan Document has
occurred and is continuing, automatically, unconditionally and simultaneously
released and (ii) if an Event of Default under any Second Lien Loan Document has
occurred and is continuing, released as and to the extent provided for in
Section 5.1(a). The Second Lien Creditor, for itself or on behalf of any Second
Lien Secured Parties, promptly shall execute and deliver to the First Lien
Collateral Agent, the Borrower or affected Subsidiary Guarantor such termination
statements, releases and other documents as the First Lien Collateral Agent, the
Borrower or affected Subsidiary Guarantor may request to effectively confirm
such release.
 
(c)           Until the Discharge of First Lien Obligations occurs, the Second
Lien Creditor, for itself and on behalf of the Second Lien Secured Parties,
hereby irrevocably constitutes and appoints the First Lien Collateral Agent and
any officer or agent of the First Lien Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Second Lien Creditor or such
holder or in the First Lien Collateral Agent’s own name, from time to time in
the First Lien Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1, including any endorsements or other
instruments of transfer or release.
 
(d)           Until the Discharge of First Lien Obligations occurs, to the
extent that the First Lien Collateral Agent or the First Lien Secured Parties
(i) have released any Lien on Collateral and such Liens are later reinstated or
(ii) obtain any new Liens from any Grantor, then the Second Lien Creditor, for
itself and for the Second Lien Secured Parties, shall be granted a Lien on any
such Collateral, subject to the lien subordination provisions of this Agreement.
 
5.2           Insurance. Unless and until the Discharge of First Lien
Obligations has occurred, the First Lien Collateral Agent and the First Lien
Secured Parties shall have the sole and exclusive right, to the extent of the
rights of the First Lien Secured Parties under the First Lien Loan Documents, to
adjust settlement for any insurance policy covering the Collateral in the event
of any loss thereunder and to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting the
Collateral. Unless and until the Discharge of First Lien Obligations has
occurred, and to the extent of the rights of the First Lien Secured Parties
under the First Lien Loan Documents, all proceeds of any such policy and any
such award (or any payments with respect to a deed in lieu of condemnation) if
in respect to the Collateral shall be paid in accordance with Section 4.1
herein, and then, to the extent no First Lien Obligations or Second Lien
Obligations are outstanding, to the owner of the subject property, such other
Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct. Until the Discharge of First Lien Obligations has occurred, if
the Second Lien Creditor or any Second Lien Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment
in contravention of this Agreement, it shall pay such proceeds over to the First
Lien Collateral Agent in accordance with the terms of Section 4.2.
 
5.3           Amendments to First Lien Loan Documents and Second Lien Loan
Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           The First Lien Loan Documents may be amended, restated,
supplemented or otherwise modified in accordance with their terms and the First
Lien Facility Agreement may be refinanced, in each case, without notice to, or
the consent of the Second Lien Creditor or the Second Lien Secured Parties, all
without affecting the lien subordination or other provisions of this Agreement;
provided, however, that, without the consent of the Second Lien Creditor, no
such amendment, restatement, supplement, modification or Refinancing shall
contravene any provision of this Agreement.
 
(b)           Without the prior written consent of the First Lien Collateral
Agent, no Second Lien Loan Document may be amended, restated, supplemented or
otherwise modified or entered into to the extent such amendment, restatement,
supplement or modification, or the terms of any new Second Lien Loan Document,
would contravene any provision of this Agreement; (ii) increase the Funding
Commitment (as defined in the Second Lien Term Loan Agreement as in effect on
the date hereof); (iii) change to earlier dates any scheduled dates for payment
of principal or interest in respect of Indebtedness outstanding under the Second
Lien Term Loan Agreement; (iv) amend, supplement or otherwise modify the term
“default” or “event of default” (or words of similar import) contained in any
Second Lien Loan Document in a manner adverse to any First Lien Secured Party;
(v) change the redemption, prepayment or defeasance provisions set forth in the
Second Lien Loan Documents in a manner adverse to the First Lien Secured
Parties; (vi) except as otherwise provided for in this Agreement, add any Liens
securing the Collateral granted under the Second Lien Collateral Documents; or
(vii) otherwise materially increase the obligations of the obligors under the
Second Lien Loan Documents or confer any additional rights on the Second Lien
Creditor or the Second Lien Secured Parties in a manner adverse to the First
Lien Secured Parties. Subject to the provisions of this subsection (b), the
Second Lien Term Loan Agreement may be refinanced to the extent the terms and
conditions of such Refinancing debt are no less favorable in the aggregate to
the Grantors and to the First Lien Lenders or the other First Lien Obligations
than the terms and conditions of the Second Lien Loan Documents, and the holders
of such Refinancing debt bind themselves in a writing addressed to the First
Lien Collateral Agent and the First Lien Secured Parties to the terms of this
Agreement. No such amendment, restatement, supplement, modification or
Refinancing shall affect the lien subordination or other provisions of this
Agreement.
 
(c)           The Borrower agrees that each Second Lien Collateral Document
shall include the following language (or language to similar effect approved by
the First Lien Collateral Agent):
 
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Creditor pursuant to this Agreement and the exercise
of any right or remedy by the Second Lien Creditor hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of March 1, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among RMB Australia Holdings, Ltd., RMB Resources,
Inc., as First Lien Collateral Agent, and Uranium Resources, Inc., as Second
Lien Creditor, and certain other persons party or that may become party thereto
from time to time.  In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”
 
In addition, the Borrower agrees that each Second Lien Mortgage covering any
Collateral shall contain such other language as the First Lien Collateral Agent
may reasonably request to reflect the subordination of such Second Lien Mortgage
to the corresponding First Lien Collateral Document covering such Collateral.
 
(d)           In the event any First Lien Collateral Agent or the First Lien
Secured Parties and the relevant Grantor enter into any amendment, waiver or
consent in respect of any of the First Lien Collateral Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any First Lien Collateral Document or changing in any manner
the rights of the First Lien Collateral Agent, such First Lien Secured Parties,
the Borrower or any other Grantor thereunder, then such amendment, waiver or
consent shall apply automatically to any comparable provision of the Comparable
Second Lien Collateral Document without the consent of the Second Lien Creditor
or the Second Lien Secured Parties and without any action by the Second Lien
Creditor, the Borrower or any other Grantor, provided, however, that:
 
 
 

--------------------------------------------------------------------------------

 
 
(1)           no such amendment, waiver or consent shall have the effect of:
 
(A)           removing or releasing assets subject to the Lien of the Second
Lien Collateral Documents, except to the extent that a release of such Lien is
permitted or required by Section 5.1 and provided that there is a corresponding
release of the Liens securing the applicable First Lien Obligations;
 
(B)           imposing duties on the Second Lien Creditor without its consent;
 
(C)           permitting other Liens on the Collateral not permitted under the
terms of the Second Lien Loan Documents and this Agreement; or
 
(D)           being prejudicial to the interests of the Second Lien Secured
Parties to a greater extent than the First Lien Secured Parties; and
 
(2)           notice of such amendment, waiver or consent shall have been given
to the Second Lien Creditor within ten (10) Business Days after the effective
date of such amendment, waiver or consent.
 
5.4           Bailee for Perfection.
 
(a)           The First Lien Collateral Agent agrees to hold that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the Uniform Commercial Code (such
Collateral being the “Pledged Collateral”) as collateral agent for the First
Lien Secured Parties and as agent and bailee for the Second Lien Creditor (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the Uniform Commercial Code) and any
assignee solely for the purpose of perfecting the security interest granted
under the First Lien Loan Documents and the Second Lien Loan Documents,
respectively, subject to the terms and conditions of this Section 5.4.
 
(b)           Subject to the terms of this Agreement, until the Discharge of
First Lien Obligations has occurred, the First Lien Collateral Agent shall be
entitled to deal with the Pledged Collateral in accordance with the terms of the
First Lien Loan Documents as if the Liens of the Second Lien Creditor under the
Second Lien Loan Documents did not exist. The rights of the Second Lien Creditor
shall at all times be subject to the terms of this Agreement.
 
(c)           The First Lien Collateral Agent shall have no obligation
whatsoever to the First Lien Secured Parties, the Second Lien Creditor or any
Second Lien Secured Parties to ensure that the Pledged Collateral is genuine or
owned by any of the Grantors or to preserve rights or benefits of any Person
except as expressly set forth in this Section 5.4. The duties or
responsibilities of the First Lien Collateral Agent under this Section 5.4 shall
be limited solely to holding the Pledged Collateral as bailee in accordance with
this Section 5.4 and delivering the Pledged Collateral upon a Discharge of First
Lien Obligations as provided in paragraph (e) below.
 
(d)           The First Lien Collateral Agent acting pursuant to this Section
5.4 or otherwise shall not have by reason of the First Lien Collateral
Documents, the Second Lien Collateral Documents, this Agreement or any other
document a fiduciary relationship in respect of the First Lien Secured Parties,
the Second Lien Creditor or any Second Lien Secured Party.
 
(e)           Upon the Discharge of First Lien Obligations under the First Lien
Loan Documents to which the First Lien Collateral Agent is a party, the First
Lien Collateral Agent shall deliver the remaining Pledged Collateral (if any)
together with any necessary endorsements, first, to the Second Lien Creditor to
the extent Second Lien Obligations remain outstanding, and second, to the
Borrower to the extent no First Lien Obligations or Second Lien Obligations
remain outstanding (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral). The First Lien Collateral
Agent further agrees to take all other action reasonably requested by the Second
Lien Creditor in connection with the Second Lien Creditor obtaining a
first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct.
 
 
 

--------------------------------------------------------------------------------

 
 
5.5           Purchase Right. Without prejudice to the enforcement of the First
Lien Secured Parties’ remedies, the First Lien Secured Parties agree at any time
following an acceleration of the First Lien Obligations in accordance with the
terms of the First Lien Facility Agreement, the First Lien Secured Parties will
offer the Second Lien Secured Parties the option to purchase the entire
aggregate amount of outstanding First Lien Obligations (including unfunded
commitments under the First Lien Facility Agreement) at par (without regard to
any prepayment penalty or premium), without warranty or representation or
recourse, on a pro rata basis across First Lien Secured Parties. The Second Lien
Secured Parties shall irrevocably accept or reject such offer within ten (10)
Business Days of the receipt thereof and the parties shall endeavor to close
promptly thereafter. If the Second Lien Secured Parties accept such offer, it
shall be exercised pursuant to documentation mutually acceptable to each of the
First Lien Collateral Agent and the Second Lien Creditor. If the Second Lien
Secured Parties reject such offer (or do not so irrevocably accept such offer
within the required timeframe), the First Lien Secured Parties shall have no
further obligations pursuant to this Section 5.5 and may take any further
actions in their sole discretion in accordance with the First Lien Loan
Documents and this Agreement.
 
5.6           Consent. First Lien Collateral Agent, for itself and on behalf of
the First Lien Lenders and the First Lien Secured Parties, hereby consents to
the execution and delivery of the Second Lien Loan Documents by the parties
thereto and to the performance of the transactions contemplated therein or
thereby, including the Second Lien Obligations, and to the extent such actions
conflict with or create a default under the First Lien Loan Documents, hereby
waives, subject to the terms of the Intercreditor Agreement, any such conflict
or default.
 
Section 6.             Insolvency or Liquidation Proceedings.
 
6.1           Finance and Sale Issues. Until the Discharge of First Lien
Obligations has occurred, if the Borrower or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and the First Lien Collateral Agent
shall desire to permit the use of Cash Collateral, on which the First Lien
Collateral Agent or any other creditor has a Lien or to permit the Borrower or
any other Grantor to obtain financing, whether from the First Lien Secured
Parties or any other Person under Section 364 of the Bankruptcy Code or any
similar Bankruptcy Law (“DIP Financing”), then the Second Lien Creditor, on
behalf of itself and the Second Lien Secured Parties, agrees that it will raise
no objection to such Cash Collateral use or DIP Financing, in each case meeting
the requirements of this Section 6.1, and to the extent the Liens securing the
First Lien Obligations are subordinated to or pari passu with such DIP
Financing, the Second Lien Creditor will subordinate its Liens in the Collateral
to the Liens securing such DIP Financing (and all Obligations relating thereto)
and will not request adequate protection or any other relief in connection
therewith (except, as expressly agreed by the First Lien Collateral Agent or to
the extent permitted by Section 6.3); provided, however, that, (i) the use of
Cash Collateral and the DIP Financing do not modify the terms of this Agreement,
(ii) such Cash Collateral use or DIP Financing is on commercially reasonable
terms, (iii) the maximum aggregate principal amount outstanding in respect of
the DIP Financing does not exceed the sum of (x) to the extent refinanced in
connection with, and included as part of, such DIP Financing, the aggregate
principal amount of the pre-petition First Lien Obligations, (y) the
pre-petition unused portion of the First Lien Commitments and (y) an amount
equal to _____% of the sum of clauses (x) and (y), (iv) the DIP Financing does
not compel the Borrower to seek confirmation of a specific plan of
reorganization for which all or substantially all of the material terms are set
forth in the DIP Financing documentation or a related document, (v) the DIP
Financing documentation or Cash Collateral order does not expressly require the
liquidation of the Collateral prior to a default under the DIP Financing
documentation or Cash Collateral order and (vi) the foregoing shall not prevent
the Second Lien Secured Parties from (x) objecting to any provision in any DIP
Financing relating to any provision or content of a plan of reorganization or
(y) proposing any other DIP Financing to the Borrower in any Insolvency or
Liquidation Proceeding; provided, further, however, that the Second Lien
Creditor and the Second Lien Secured Parties retain the right to object to any
ancillary agreements or arrangements regarding Cash Collateral use or the DIP
Financing that are materially prejudicial to their interests. The Second Lien
Creditor, on behalf of the Second Lien Secured Parties, agrees that it will
raise no objection or oppose a motion to sell or otherwise dispose of any
Collateral free and clear of its Liens or other claims under Section 363 of the
Bankruptcy Code if the requisite First Lien Secured Parties have consented to
such sale or disposition of such assets, and such motion does not impair the
rights of the Second Lien Secured Parties under Section 363(k) of the Bankruptcy
Code.
 
 
 

--------------------------------------------------------------------------------

 
 
6.2           Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Creditor, on behalf of itself and the
Second Lien Secured Parties, agrees that none of them shall seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Collateral, without the
prior written consent of the First Lien Collateral Agent, unless a motion for
adequate protection permitted under Section 6.3 has been denied by the
Bankruptcy Court.
 
6.3           Adequate Protection.
 
(a)           The Second Lien Creditor, on behalf of itself and the Second Lien
Secured Parties, agrees that none of them shall contest (or support any other
Person contesting):
 
(1)           any request by the First Lien Collateral Agent or the First Lien
Secured Parties for adequate protection; or
 
(2)           any objection by the First Lien Collateral Agent or the First Lien
Secured Parties to any motion, relief, action or proceeding based on the First
Lien Collateral Agent or the First Lien Secured Parties claiming a lack of
adequate protection.
 
(b)           Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency or Liquidation Proceeding:
 
(1)           if the First Lien Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any Cash Collateral use or DIP Financing, then the Second Lien Creditor, on
behalf of itself or any of the Second Lien Secured Parties, may seek or request
adequate protection in the form of a Lien on such additional collateral, which
Lien will be subordinated to the Liens securing the First Lien Obligations and
such Cash Collateral use or DIP Financing (and all Obligations relating thereto)
on the same basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Lien Obligations under this Agreement; and
 
(2)           in the event the Second Lien Creditor, on behalf of itself or any
of the Second Lien Secured Parties, seeks or requests adequate protection in
respect of Second Lien Obligations and such adequate protection is granted in
the form of additional collateral, then the Second Lien Creditor, on behalf of
itself or any of the Second Lien Secured Parties, agrees that the First Lien
Collateral Agent shall also be granted a senior Lien on such additional
collateral as security for the First Lien Obligations and for any Cash
Collateral use or DIP Financing provided by the First Lien Secured Parties and
that any Lien on such additional collateral securing the Second Lien Obligations
shall be subordinated to the Lien on such collateral securing the First Lien
Obligations and any such DIP Financing provided by the First Lien Secured
Parties (and all Obligations relating thereto) and to any other Liens granted to
the First Lien Secured Parties as adequate protection on the same basis as the
other Liens securing the Second Lien Obligations are so subordinated to such
First Lien Obligations under this Agreement. Except as otherwise expressly set
forth in Section 6.1 or in connection with the exercise of remedies with respect
to the Collateral, nothing herein shall limit the rights of the Second Lien
Creditor or the Second Lien Secured Parties from seeking adequate protection
with respect to their interests in the Collateral in any Insolvency or
Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments, cash payments of interest or otherwise).
 
6.4           No Waiver. Subject to Sections 3.1(a) and (d), nothing contained
herein shall prohibit or in any way limit the First Lien Collateral Agent or any
First Lien Secured Party from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by the Second Lien Creditor or any
of the Second Lien Secured Parties, including the seeking by the Second Lien
Creditor or any of the Second Lien Secured Parties of adequate protection or the
asserting by the Second Lien Creditor or any of the Second Lien Secured Parties
of any of its rights and remedies under the applicable Second Lien Loan
Documents or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
6.5           Avoidance Issues. If any First Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of the Borrower or any other Grantor any amount paid in
respect of First Lien Obligations (a “Recovery”), then such First Lien Secured
Parties shall be entitled to a reinstatement of First Lien Obligations with
respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.
 
6.6           Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
First Lien Obligations and on account of Second Lien Obligations, then, to the
extent the debt obligations distributed on account of the First Lien Obligations
and on account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.
 
6.7           Post-Petition Interest.
 
(a)           Neither the Second Lien Creditor nor any Second Lien Secured Party
shall oppose or seek to challenge any claim by the First Lien Collateral Agent
or any First Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of First Lien Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of any First Lien Secured Party’s Lien,
without regard to the existence of the Lien on the Collateral of the Second Lien
Creditor on behalf of the Second Lien Secured Parties.
 
(b)           Neither the First Lien Collateral Agent nor any other First Lien
Secured Party shall oppose or seek to challenge any claim by the Second Lien
Creditor or any Second Lien Secured Parties for allowance in any Insolvency or
Liquidation Proceeding of the applicable Second Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
on the Collateral of the Second Lien Creditor on behalf of the Second Lien
Secured Parties (after taking into account the Lien on the Collateral of the
First Lien Collateral Agent on behalf of the First Lien Secured Parties).
 
6.8           Waiver. The Second Lien Creditor, for itself and on behalf of the
Second Lien Secured Parties, waives any claim it may hereafter have against any
First Lien Secured Party arising out of the election of any First Lien Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code or out of
any cash collateral or financing arrangement or out of any grant of a security
interest in connection with the Collateral in any Insolvency or Liquidation
Proceeding.
 
6.9           Separate Grants of Security and Separate Classification. The
Second Lien Creditor, for itself and on behalf of the Second Lien Secured
Parties, and the First Lien Collateral Agent for itself and on behalf of the
First Lien Secured Parties, acknowledges and agrees that:
 
(a)           the grants of Liens pursuant to the First Lien Collateral
Documents and the Second Lien Collateral Documents constitute two separate and
distinct grants of Liens; and
 
(b)           because of, among other things, their differing rights in the
Collateral, the Second Lien Obligations are fundamentally different from the
First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.
 
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Secured
Parties and the Second Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the parties hereto hereby acknowledges and
agrees that, subject to Sections 2.1 and 4.1, all distributions of Collateral or
proceeds of Collateral shall be made as if there were separate classes of senior
and junior secured claims against the Grantors in respect of the Collateral
(with the effect being that, to the extent that the aggregate value of the
Collateral is sufficient (for this purpose ignoring all claims held by the
Second Lien Secured Parties), the First Lien Secured Parties shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, including any additional interest payable pursuant to
the First Lien Facility Agreement, arising from or related to a default, which
is disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution of Collateral or proceeds of Collateral is made in respect of the
claims held by the Second Lien Secured Parties, with the Second Lien Creditor,
for itself and on behalf of the Second Lien Secured Parties, hereby
acknowledging and agreeing to turn over to the First Lien Collateral Agent, for
itself and on behalf of the First Lien Secured Parties, Collateral and proceeds
of Collateral otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the claim or recovery of the Second Lien Secured Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.             Reliance; Waivers; Etc.
 
7.1           Reliance. Other than any reliance on the terms of this Agreement,
the First Lien Collateral Agent, on behalf of itself and the First Lien Secured
Parties under the First Lien Loan Documents, acknowledges that it and such First
Lien Secured Parties have not relied on the Second Lien Creditor or any of the
Second Lien Secured Parties in making any credit analysis and decision to enter
into such First Lien Loan Documents or to be bound by the terms of this
Agreement or in making their own credit decision in taking or not taking any
action under the First Lien Facility Agreement or this Agreement. The Second
Lien Creditor, on behalf of itself and the Second Lien Secured Parties,
acknowledges that it and the Second Lien Secured Parties have not relied on the
First Lien Collateral Agent or any First Lien Secured Party in making any credit
analysis and decision to enter into any of the applicable Second Lien Loan
Documents or to be bound by the terms of this Agreement or in making their own
credit decision in taking or not taking any action under the applicable Second
Lien Loan Documents or this Agreement.
 
7.2           No Warranties or Liability. The First Lien Collateral Agent, on
behalf of itself and the First Lien Secured Parties under the First Lien Loan
Documents, acknowledges and agrees that the Second Lien Creditor and the Second
Lien Secured Parties have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Second Lien Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided herein, the Second Lien Secured Parties will be
entitled to manage and supervise their respective loans and extensions of credit
(as applicable) under the applicable Second Lien Loan Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.
Except as otherwise provided herein, the Second Lien Creditor, on behalf of
itself and the Second Lien Secured Parties, acknowledges and agrees that the
First Lien Collateral Agent and the First Lien Secured Parties have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the First Lien Loan Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the First Lien Secured Parties will be entitled to manage and supervise
their respective loans and extensions of credit under their respective First
Lien Loan Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate. The Second Lien Creditor and the Second Lien
Secured Parties shall have no duty to the First Lien Collateral Agent or any of
the First Lien Secured Parties, and the First Lien Collateral Agent and the
First Lien Secured Parties shall have no duty to the Second Lien Creditor or any
of the Second Lien Secured Parties, to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with the Borrower or any other Grantor
(including the First Lien Loan Documents and the Second Lien Loan Documents),
regardless of any knowledge thereof which they may have or be charged with.
 
7.3           No Waiver of Lien Priorities.
 
(a)           No right of the First Lien Secured Parties, the First Lien
Collateral Agent or any of them to enforce any provision of this Agreement or
any First Lien Loan Document shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Borrower or any other
Grantor or by any act or failure to act by any First Lien Secured Party or the
First Lien Collateral Agent, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement, any of the First Lien Loan
Documents or any of the Second Lien Loan Documents, regardless of any knowledge
thereof which the First Lien Collateral Agent or the First Lien Secured Parties,
or any of them, may have or be otherwise charged with.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Borrower and the other Grantors
under the First Lien Loan Documents and subject to the provisions of Section
5.3(a)), the First Lien Secured Parties, the First Lien Collateral Agent and any
of them may, at any time and from time to time in accordance with the First Lien
Loan Documents or applicable law, without the consent of, or notice to, the
Second Lien Creditor or any of the Second Lien Secured Parties, without
incurring any liabilities to the Second Lien Creditor or any of the Second Lien
Secured Parties and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of the Second Lien Creditor or any of the Second Lien Secured
Parties is affected, impaired or extinguished thereby) do any one or more of the
following:
 
(1)           change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the First Lien Obligations or any Lien on any First Lien Collateral or
guarantee thereof or any liability of the Borrower or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the First Lien Obligations, without any restriction
as to the tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
the First Lien Collateral Agent or any of the First Lien Secured Parties, the
First Lien Obligations or any of the First Lien Loan Documents;
 
(2)           sell, exchange, release (subject to Section 5.1(e)), surrender,
realize upon, enforce or otherwise deal with in any manner and in any order any
part of the First Lien Collateral or any liability of the Borrower or any other
Grantor to the First Lien Secured Parties or the First Lien Collateral Agent, or
any liability incurred directly or indirectly in respect thereof;
 
(3)           settle or compromise any First Lien Obligation or any other
liability of the Borrower or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the First
Lien Obligations) in any manner or order; and
 
(4)           subject to Section 3(a)(1), exercise or delay in or refrain from
exercising any right or remedy against the Borrower or any security or any other
Grantor or any other Person, elect any remedy and otherwise deal freely with the
Borrower, any other Grantor or any First Lien Collateral and any security and
any guarantor or any liability of the Borrower or any other Grantor to the First
Lien Secured Parties or any liability incurred directly or indirectly in respect
thereof.
 
(c)           Except as otherwise provided herein, the Second Lien Creditor, on
behalf of itself and the Second Lien Secured Parties, also agrees that the First
Lien Secured Parties and the First Lien Collateral Agent shall have no liability
to the Second Lien Creditor or any of the Second Lien Secured Parties, and the
Second Lien Creditor, on behalf of itself and the Second Lien Secured Parties,
hereby waives any claim against any First Lien Secured Party or the First Lien
Collateral Agent, arising out of any and all actions which the First Lien
Secured Parties or the First Lien Collateral Agent may take or permit or omit to
take with respect to:
 
(1)           the First Lien Loan Documents;
 
(2)           the collection of the First Lien Obligations; or
 
(3)           the foreclosure upon, or sale, liquidation or other disposition
of, any First Lien Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
The Second Lien Creditor, on behalf of itself and the Second Lien Secured
Parties, agrees that the First Lien Secured Parties and the First Lien
Collateral Agent have no duty to them in respect of the maintenance or
preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.
 
(d)           Until the Discharge of First Lien Obligations, the Second Lien
Creditor, on behalf of itself and the Second Lien Secured Parties, agrees not to
assert and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.
 
7.4           Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the First Lien Secured
Parties and the Second Lien Creditor and the Second Lien Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:
 
(a)           any lack of validity or enforceability of any First Lien Loan
Documents or any Second Lien Loan Documents;
 
(b)           except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the First Lien Obligations or Second Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any First
Lien Loan Document or any Second Lien Debt Document;
 
(c)           except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guarantee thereof;
 
(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrower or any other Grantor; or
 
(e)           any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Borrower or any other Grantor in respect of
the First Lien Collateral Agent, the First Lien Obligations, any First Lien
Secured Party, the Second Lien Creditor, the Second Lien Obligations or any
Second Lien Secured Parties in respect of this Agreement.
 
Section 8.             Miscellaneous.
 
8.1           Conflicts. In the event of any conflict between the provisions of
this Agreement to the extent relating to Collateral and the provisions of the
First Lien Loan Documents or the Second Lien Loan Documents, the provisions of
this Agreement shall govern and control.
 
8.2           Effectiveness; Continuing Nature of this Agreement; Severability;
Termination.
 
(a)           This Agreement shall become effective when executed and delivered
by the parties hereto. This is a continuing agreement of lien subordination and
the First Lien Secured Parties may continue, at any time and without notice to
the Second Lien Creditor or any Second Lien Secured Parties subject to the
applicable Second Lien Loan Documents, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Borrower or any
Grantor constituting First Lien Obligations in reliance hereon. The Second Lien
Creditor, on behalf of itself and the Second Lien Secured Parties, hereby waives
any right it may have under applicable law to revoke this Agreement or any of
the provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. All
references to the Borrower or any other Grantor shall include the Borrower or
such Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Borrower or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           This Agreement shall terminate and be of no further force and
effect:
 
(1)           with respect to the First Lien Collateral Agent, the other First
Lien Secured Parties and the First Lien Obligations, on the date of Discharge of
First Lien Obligations, subject to the rights of the First Lien Secured Parties
under Section 6.5; and
 
(2)           with respect to the Second Lien Creditor, the Second Lien Secured
Parties and the Second Lien Obligations, upon the later of (x) the date upon
which the obligations under the Second Lien Term Loan Agreement terminate if
there are no other Second Lien Obligations outstanding on such date and (y) if
there are other Second Lien Obligations outstanding on such date, the date upon
which such Second Lien Obligations terminate.
 
8.3           Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement by the Second Lien Creditor or the First
Lien Collateral Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. Notwithstanding the foregoing, the Borrower shall not have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights are directly
affected (which includes, but is not limited to any amendment to the Grantors’
ability to cause additional obligations to constitute First Lien Obligations or
Second Lien Obligations as the Borrower may designate).
 
8.4           Information Concerning Financial Condition of the Borrower and Its
Subsidiaries. The First Lien Collateral Agent and the First Lien Secured
Parties, on the one hand, and the Second Lien Creditor and the Second Lien
Secured Parties, on the other hand, shall each be responsible for keeping
themselves informed of (i) the financial condition of the Borrower and its
Subsidiaries and all endorsers or guarantors of the First Lien Obligations or
the Second Lien Obligations and (ii) all other circumstances bearing upon the
risk of nonpayment of the First Lien Obligations or the Second Lien Obligations.
The First Lien Collateral Agent and the First Lien Secured Parties shall have no
duty to advise the Second Lien Creditor or any Second Lien Secured Parties of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event the First Lien Collateral Agent or any
of the First Lien Secured Parties, in its or their sole discretion, undertakes
at any time or from time to time to provide any such information to the Second
Lien Creditor or any Second Lien Secured Parties, it or they shall be under no
obligation:
 
(a)           to make, and the First Lien Collateral Agent and the First Lien
Secured Parties shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;
 
(b)           to provide any additional information or to provide any such
information on any subsequent occasion;
 
(c)           to undertake any investigation; or
 
(d)           to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.
 
8.5           Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that the Second Lien Creditor or
any Second Lien Secured Party pays over to the First Lien Collateral Agent or
the First Lien Secured Parties under the terms of this Agreement, the Second
Lien Creditor and the Second Lien Secured Parties shall be subrogated to the
rights of the First Lien Collateral Agent and the First Lien Secured Parties;
provided, however, that, the Second Lien Creditor, on behalf of itself and the
Second Lien Secured Parties, hereby agrees not to assert or enforce all such
rights of subrogation it may acquire as a result of any payment hereunder until
the Discharge of First Lien Obligations has occurred. The Borrower acknowledges
and agrees that the value of any payments or distributions in cash, property or
other assets received by the Second Lien Creditor or the Second Lien Secured
Parties that reduce any of the Second Lien Obligations and that are paid over to
the First Lien Collateral Agent or the other First Lien Secured Parties pursuant
to this Agreement shall not reduce any of the First Lien Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
8.6           Application of Payments. All payments received by the First Lien
Collateral Agent or the First Lien Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations as
provided for in the First Lien Loan Documents. The Second Lien Creditor, on
behalf of itself and the Second Lien Secured Parties, assents to any extension
or postponement of the time of payment, subject to Section 5.3, of the First
Lien Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security which may at
any time secure any part of the First Lien Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.
 
8.7           Jurisdiction; Etc.
 
(a)           Submission to Jurisdiction. Each of the parties hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the District Court of the State of Colorado sitting in the City
and County of Denver and of the United States District Court of the State of
Colorado, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Colorado state court or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement, any First Lien
Loan Document or any Second Lien Debt Document shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement, any First Lien Loan Document or any Second Lien Debt Document in the
courts of any jurisdiction.
 
(b)           Waiver of Venue. Each party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement, any First
Lien Loan Document or any Second Lien Debt Document in any court referred to in
paragraph (a) of this Section 8.7. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(c)           Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
8.9. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
8.8           Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.8.
 
 
 

--------------------------------------------------------------------------------

 
 
8.9           Notices. All notices permitted or required under this Agreement to
the Second Lien Secured Parties and the First Lien Secured Parties shall be sent
to the Second Lien Creditor and the First Lien Collateral Agent, respectively.
Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three (3) Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed. For the purposes hereof, the addresses of the parties hereto shall be
as set forth below each party’s name on the signature pages hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.
 
8.10           Further Assurances. The First Lien Collateral Agent, on behalf of
itself and the First Lien Secured Parties under the First Lien Loan Documents,
and the Second Lien Creditor, on behalf of itself and the Second Lien Secured
Parties under the Second Lien Loan Documents, and the Borrower agrees that each
of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
First Lien Collateral Agent or the Second Lien Creditor may reasonably request
to effectuate the terms of and the Lien priorities contemplated by this
Agreement.
 
8.11           APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO.
 
8.12           Binding on Successors and Assigns. This Agreement shall be
binding upon the First Lien Secured Parties, the Second Lien Secured Parties,
the Grantors and their respective successors and assigns.
 
8.13           Specific Performance. Each of the First Lien Collateral Agent and
the Second Lien Creditor may demand specific performance of this Agreement. The
First Lien Collateral Agent, on behalf of itself and the First Lien Secured
Parties, and the Second Lien Creditor, on behalf of itself and the Second Lien
Secured Parties, hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the First Lien
Collateral Agent or the First Lien Secured Parties or the Second Lien Creditor
or the Second Lien Secured Parties, as the case may be.
 
8.14           Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
 
8.15           Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or .pdf by email shall be effective as delivery of a manually executed
counterpart of this Agreement or such other document or instrument, as
applicable.
 
8.16           Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.
 
8.17           No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Secured Parties and the Second Lien Secured Parties. Nothing in this
Agreement shall impair, as between the Borrower and the other Grantors, on the
one hand, and the First Lien Collateral Agent and the First Lien Secured
Parties, on the other hand, or as between the Borrower and the other Grantors,
on the one hand, and the Second Lien Creditor and the Second Lien Secured
Parties, on the other hand, the obligations of the Borrower and the other
Grantors to pay principal, interest, fees and other amounts as provided in the
First Lien Loan Documents and the Second Lien Loan Documents, respectively.
 
 
 

--------------------------------------------------------------------------------

 
 
8.18           Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining, insofar
as relating to the Collateral, the relative rights of the First Lien Collateral
Agent and the First Lien Secured Parties on the one hand and the Second Lien
Creditor and the Second Lien Secured Parties on the other hand. None of the
Borrower, any other Grantor or any other creditor thereof shall have any rights
hereunder and neither the Borrower nor any Grantor may rely on the terms hereof.
Nothing in this Agreement is intended to or shall impair the obligations of the
Borrower or any other Grantor, which are absolute and unconditional, to pay the
First Lien Obligations and the Second Lien Obligations as and when the same
shall become due and payable in accordance with their terms.
 
8.19           Additional Subsidiary Guarantors. Upon the execution and delivery
by any Subsidiary of the Borrower of a First Lien Collateral Document or a
Second Lien Collateral Document (or joinder thereto) as a “grantor” or “pledgor”
(or the equivalent thereof), such Subsidiary shall automatically and
immediately, and without any further action on the part of any Person, (a)
become a “Subsidiary Guarantor” and a “Grantor” for all purposes of this
Agreement and (b) be deemed to have made the representations and warranties, as
applied to and including such new Subsidiary, set forth in this Agreement.
 
[Remainder of page intentionally left blank - Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.
 

 
First Lien Collateral Agent:
     
RMB Resources, Inc.
     
By:                                                                          
 
Name:
 
Title:
     
Address for Notices:
     
Attn:  Rick Winters
 
President
 
RMB Resources Inc.
 
3500 S Wadsworth Blvd, Suite 405
 
Lakewood, Colorado 80235 USA
 
Facsimile: 303 986 5136
     
Second Lien Creditor:
     
Uranium Resources, Inc.
         
By:                                                                          
 
Name:
 
Title:
     
Address for Notices:
     
Uranium Resources Inc.
 
405 State Highway 121 Bypass,
 
Building A, Suite 110
 
Lewisville, Texas 75067
 
Attn.:
 
Fax:

 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed to by:


Borrower:


Neutron Energy, Inc.






By:                                                               
Name:
Title:


Address for Notices:


Neutron Energy Inc.
9000 E. Nichols Avenue
Suite 225
Englewood, Colorado 80112
Attn.:
Fax:


Subsidary Guarantor:


Cibola Resources, LLC




By:                                                               
Name:
Title:


Address for Notices:
_____________________
_____________________
_____________________